THE THIRTEENTH COURT OF APPEALS

                                   13-18-00560-CV


                      Nueces County Civil Service Commission
                                        v.
                                Richard Morrisey


                                  On Appeal from the
                    347th District Court of Nueces County, Texas
                         Trial Cause No. 2015-DCV-5630-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates any and all judgments rendered by the trial court subsequent to the

expiration of its plenary power and dismisses the case. The Court orders the judgments

VACATED and the case DISMISSED. Costs of the appeal are adjudged against the

appellant.

      We further order this decision certified below for observance.

April 30, 2020